Title: George Washington to the Senate, with Jefferson’s Note to Washington, 28 February 1793
From: Washington, George,Jefferson, Thomas
To: Washington, George,Senate



Gentlemen of the Senate

I was led, by a consideration of the qualifications of Patterson of New Jersey to nominate him an associate justice of the Supreme court of the US. It has since occurred that he was a member of the Senate when the act creating that office was passed and that the time for which he was elected had not yet expired. I think it my duty therefore to declare that I deem the nomination to have been null by the constitution.
Feb. 28. 1793.
Th: Jefferson will immediately have letters of summons prepared to convoke the Senate on Monday according to the form used on a former occasion.
